



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under s. 276.3 of the
Criminal
    Code
shall continue.  This section of
the Criminal Code
provides:

276.3(1)
No person
    shall publish in any document, or broadcast or transmit in any way, any of the
    following:

(a)

the contents
    of an application made under section 276.1;

(b)

any evidence
    taken, the information given and the representations made at an application
    under section 276.1 or at a hearing under section 276.2;

(c)

the
    decision of a judge or justice under subsection 276.1(4), unless the judge or
    justice, after taking into account the complainants right of privacy and the
    interests of justice, orders that the decision may be published, broadcast or
    transmitted; and

(d)

the
    determination made and the reasons provided under section 276.2, unless

(i)

that determination
    is that evidence is admissible, or

(ii)

the judge or
    justice, after taking into account the complainants right of privacy and the
    interests of justice, orders that the determination and reasons may be
    published, broadcast or transmitted.

Offence

(2) Every person who contravenes subsection (1) is guilty of
    an offence punishable on summary conviction; 1992, c. 38, s. 2; 2005, c. 32, s.
    13.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. M.T., 2012
    ONCA 511

DATE: 20120725

DOCKET: C50705

Feldman and Watt JJ.A. and Dambrot J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

M. T.

Appellant

David E. Harris, for the appellant

Susan Magotiaux, for the respondent

Heard: January 25, 2012

On appeal from the convictions entered by Justice A.
    Stong of the Superior Court of Justice, sitting with a jury, on March 10, 2009.

Watt J.A.:

[1]

After watching two television programs that encouraged victims of sexual
    abuse to report their experiences to the authorities, E.G. accused her uncle,
    M.T., of sexually abusing her.  E.G. said that the abuse occurred while M.T.
    babysat her after school while her mother worked, and on weekends when she
    stayed overnight at M.T.s house visiting with M.T., her aunt, L.T., and their
    two children.

[2]

M.T. denied his nieces allegations.

[3]

A jury deliberated for parts of two days before finding M.T. guilty of
    sexual assault, sexual interference and invitation to sexual touching.

[4]

M.T. seeks a new trial.  He says that the trial judge wrongly excluded
    evidence and failed to provide appropriate limiting instructions for certain
    evidence he admitted.  He also contends that the trial judge mishandled a
    question from the jury by failing to provide a proper legal response and
    effectively foreclosing further questions.

[5]

These reasons record my rejection of the appellants claims of error and
    explain why I would dismiss the appeal.

THE BACKGROUND FACTS

[6]

The grounds of appeal advanced do not require any catalogue of the
    specifics of E.G.s allegations. A brief overview will suffice. Further detail
    can await the examination of the individual grounds of appeal.

The Setting

[7]

E.G. was 12 when she testified at trial. She gave evidence about conduct
    alleged to have taken place at M.T.s home several years earlier.

[8]

E.G. testified that when she was eight years old, she would go to M.T.s
    house after school and stay there until her mother picked her up after work. 
    E.G. was not usually alone with M.T. Two children, about the same age as E.G.,
    were usually there after school.  Sometimes, E.G.s brother, V., was there as
    well.  E.G.s aunt, L.T., worked outside the home and was usually at work after
    school. However, she was at home from time to time, including on weekends when
    E.G. would sleep over.

[9]

E.G. did not allege that M.T. ever penetrated her. She did say that he
    put his penis on her vaginal area and against her back and buttocks and rubbed
    it back and forth against her. Sometimes, on the weekends, the appellant and
    E.G. would be alone in the living room. On these occasions, the appellant would
    show her sex shows, get her to remove her clothes, and tell her to copy what
    the people in the shows were doing as he touched his penis and simulated acts
    of intercourse.  E.G. also gave evidence of a single act of fellatio, other
    incidents of masturbation and squeezing of her breast area.

[10]

Trial
    counsel for the appellant acknowledged that if the jury believed that the
    conduct described by the complainant occurred, the acts amounted to the
    offences charged.

The Complaint

[11]

When
    E.G. was ten, she saw two television shows that discussed sexual abuse of
    children and the need for the victims to report the abuse to the authorities. 
    The programs caused her to become quite emotional, and she decided that she
    should disclose the abuse she had suffered.
En route
to hospital to
    be examined for a brain tumour that had been removed earlier, E.G. reported the
    abuse to her mother.

[12]

E.G.s
    mother notified the police about the allegations. An investigation began.
    Videotaped statements from E.G. and the appellant formed part of the Crowns
    case at trial.

The Defence Position

[13]

The
    appellant, his wife, L.T., and son, J.T., testified at trial. The appellant
    denied that any of the conduct E.G. alleged ever occurred. He denied being alone
    with her at any time, despite substantial periods of unemployment during the
    time she said the abuse had occurred. He admitted that he had possessed and had
    access to pornography, but denied ever showing pornographic videos or images to
    E.G.

[14]

The
    evidence of the appellants wife and his son was adduced to confirm his claim
    that he lacked the opportunity to commit the offences. According to L.T. and
    J.T., the appellant was never alone with E.G., not on weekend mornings, or at
    any other time. Nor did he come into the bed where she slept with the couples
    two children.

The Charge to the Jury

[15]

Prior
    to charging the jury, the trial judge provided counsel with a copy of his
    proposed charge and invited their comments on it. Trial counsel for the
    appellant acknowledged that if the jury believed E.G.s allegations, the
    appellant was guilty of the offences charged. Counsel asked, and the trial
    judge agreed, to characterize the issues for the jury to resolve as:

i.        whether
    the offences occurred as alleged by E.G.; and

ii.       whether
    the appellant committed them.

[16]

The
    trial judge provided the jurors with a written copy of his final instructions
    for their use during their deliberations.

the grounds of appeal

[17]

All
    but one of the several grounds of appeal allege errors in the trial judges
    instructions to the jury. The appellant says that the trial judge erred:

i.        in
    failing to permit cross-examination of E.G. under s. 276 of the
Criminal
    Code
about allegations of similar sexual abuse by her biological father made
    at the same time she claimed abuse by the appellant;

ii.       in
    failing to instruct the jury that they could not use the fact or content of
    E.G.s complaint as evidence of the truth of its contents;

iii.      in
    failing to instruct the jury about the use they could make of evidence of extrinsic
    misconduct by the appellant;

iv.      in
    instructing the jury that they could find that the evidence of     the
    appellants son, J.T., was scripted; and

v.       in
    failing to fully answer a question from the jury about the standard of proof
    and discouraging jurors from asking further questions about the same or other
    subjects.

Ground #1: Exclusion of Evidence of Complainants
    Other Sexual Activity

[18]

Some
    further detail is essential to an understanding of this ground of appeal and
    the disposition I propose of it.

The Application

[19]

At
    trial, counsel for the appellant (who is not counsel on the appeal) applied
    under s. 276 of the
Criminal Code
to adduce evidence, through
    cross-examination of the complainant, of non-consensual sexual activity between
    E.G. and her biological father within the time period described in each count
    of the indictment.

[20]

E.G.
    reported sexual abuse by her biological father at the same time she complained
    about the appellants conduct.  She disclosed these incidents during a
    videotaped police interview introduced at trial under s. 715.1 of the
Criminal
    Code
and testified about them at the preliminary inquiry.

[21]

At
    trial, the appellant contended that the evidence of contemporaneous
    non-consensual sexual activity with her biological father was relevant to two
    issues at trial:

i.        proof
    of the
actus reus
of the offences charged; and

ii.       the
    identity of the perpetrator of the acts the complainant  alleged the appellant
    committed.

The Evidentiary Background

[22]

In
    a video-taped interview on January 18, 2007, which was adopted at trial and
    admitted under s. 715.1 of the
Criminal Code
, E.G. described how her
    biological father, who lived outside Canada, visited her home from time to time
    for a few days or a couple of weeks.  While naked with E.G. in the bathtub,
    E.Gs father licked her vagina.  He also attempted, but failed, to have sexual
    intercourse with her, instead rubbing his penis against her vaginal area and simulating
    acts of intercourse.  This conduct began when E.G. was five and continued until
    she was seven when her father ceased to have any contact with her. He told her
    not to tell anyone about this activity.

[23]

E.G.
    maintained that the unwanted sexual activity with her biological father had
    stopped before M.T. began to abuse her.  She was interviewed by police about of
    physical abuse by her biological father in 2002, when her mother made
    allegations of physical abuse against him. However, E.G. made no complaint of any
    sexual impropriety at that time.

The Reasons of the Trial Judge

[24]

The
    trial judge refused to permit the proposed cross-examination. He described the
    two sets of allegations as strikingly dissimilar to one another, having
    occurred during different periods of time and in different circumstances.  He
    held that to succeed, the applicant had to establish that the proposed evidence
    was capable of supporting an allegation of fabrication. The evidence could not
    do so. The trial judge characterized the issue to which the proposed evidence
    was directed as collateral. He also considered that admitting the evidence
    would discourage reporting of sexual abuse and, thus, be at odds with the
    underlying purpose of the legislation.

The Arguments on Appeal

[25]

For
    the appellant, Mr. Harris says that the trial judge failed to appreciate that
    the importance of the proposed evidence was that it showed the circumstances
    and nature of the initial complaint and, therefore, provided context for the
    jurys assessment of the validity of E.G.s allegations against the appellant.
    The trial judges finding that the two incidents were strikingly dissimilar
    was at once unreasonable and legally wrong.

[26]

Mr.
    Harris submits that the trial judge applied a more demanding standard than the
    statute requires for the admission of this evidence. The evidence need not be
    capable of supporting a foundation for fabrication to gain entry.  Probative
    value was sufficient in light of the minimal prejudice to the complainant that
    the introduction of evidence of the timing and nature of the allegations
    against her father would engender.

[27]

For
    the respondent, Ms. Magotiaux contends that the proposed evidence was
    irrelevant to the issues that the jury was required to decide. Reduced to its
    essentials, she says, the appellants argument is that E.G. was less worthy of
    belief because she accused two men of having abused her, not just one.
    Relevance to credibility at large is not a basis upon which evidence of prior
    non-consensual sexual activity can be admitted.

[28]

Ms.
    Magotiaux submits that the appellants assertion of relevance must be assessed
    in context.  The appellant denied any sexual contact with E.G.  He said nothing
    happened. The appellant did not suggest at trial that somebody else committed
    the offences, or that E.G. was confused or displayed a pattern of false
    allegations.  Evidence of prior non-consensual sexual activity with another,
    and a complaint about it, is not relevant to support a denial of sexual
    activity.

The Governing Principles

[29]

Section
    276 of the
Criminal Code
creates a statutory rule of admissibility. 
    Enacted in negative terms, the section, like other admissibility rules, is
    exclusionary; it precludes the admission of certain evidence. The exclusionary
    effect of the rule only becomes engaged when three requirements have been met.
    For discussion purposes, these requirements, which are cumulative, may be
    characterized as:

i.

offence charged;

ii.

subject-matter; and

iii.

purpose.

The exclusionary rule prohibits the person charged
    from introducing certain evidence (subject-matter) for a specific use (purpose)
    in proceedings for a listed crime (offence).

[30]

The
    offence requirement is satisfied where the proceedings in which evidence is
    tendered relate to a listed offence.  Among the listed offences are the crimes
    charged here: sexual assault, sexual interference, and invitation to sexual
    touching.

[31]

The
    subject-matter requirement, which appears in both sections 276(1) and (2), is
    best expressed in the language of subsection (2):

Evidence  that the complainant has engaged in sexual activity
    other than the sexual activity that forms the subject-matter of the charge,
    whether with the accused or with any other person.

If the subject-matter of the proposed evidence falls
    outside the statutory language, the exclusionary terms of the provision do not apply. 
    On the other hand, satisfaction of the subject-matter requirement, on its own,
    will not necessitate exclusion; the purpose requirement must also be
    satisfied.

[32]

The
    purpose requirement is crucial to the operation of this exclusionary rule, just
    as it is with the common law hearsay rule. To engage the exclusionary rule of
    s. 276, the proposed evidence must be offered to support either of two
    prohibited inferences grounded on the sexual nature of the activity:

i.

that the complainant is more likely to have consented to the conduct
    charged; or

ii.

that the complainant is less worthy of belief.

Where the purpose underlying the introduction of the
    evidence of extrinsic sexual activity is neither of those prohibited by s.
    276(1), this exclusionary rule is not engaged.

[33]

Section
    276(2) provides an exception to the exclusionary rule. To gain entry under this
    exception, evidence of the complainants extrinsic sexual activity must:

i.

be of specific instances of sexual activity;

ii.

be relevant to an issue at trial; and

iii.

have significant probative value that is not substantially outweighed by
    the danger of prejudice to the proper administration of justice.

To determine whether the evidence should be admitted
    under this exception, the presiding judge must follow the procedure described
    in ss. 276.1 and 276.2 and consider the factors listed in s. 276(3).

[34]

The
    admissibility rules of s. 276 apply only where the evidence proposed for
    admission is of extrinsic sexual activity on the part of the complainant. A
    previous allegation of assault, without more, would fall outside the section:
R.
    v. Gervais
(1990), 58 C.C.C. (3d) 141 (Que. C.A.), at p. 154. Questions
    that focus on the fact, rather than the details, of an allegation of sexual
    assault are not prohibited by the section:
R. v. M. (A.G.)
(1993), 26
    C.R. (4th) 379 (Que. C.A.), at p. 393.

[35]

To
    be receivable in a criminal trial each piece of evidence must satisfy three
    requirements:

·

relevance

·

materiality

·

admissibility.

These requirements are cumulative. Evidence that comes
    up short on any requirement is excluded from consideration by the trier of
    fact.

[36]

Relevance
is a matter of everyday experience and common sense, not an inherent
    characteristic of any item of evidence. Relevance exists as the relationship
    between an item of evidence proposed for reception and the proposition of fact
    the party tendering the evidence seeks to establish by its introduction. We
    assess the relevance of individual items of evidence in the context of the case
    in which the evidence is offered and the positions of counsel.  An item of
    evidence is relevant if it makes the fact it seeks to establish slightly more
    or less probable than that fact would be without that evidence, through the
    application of everyday experience and common sense:
R. v. Luciano
,
    2011 ONCA 89, 267 C.C.C. (3d), 16, at paras. 204-205.

[37]

Materiality
is a legal concept. Evidence is material if it is offered to prove or disprove
    a fact in issue. What is in issue is a function of the allegations contained in
    the indictment and the applicable substantive and procedural law:
Luciano
,
    at para. 207.

[38]

Admissibility
is also a legal concept. Its rules, which are negative and exclusionary, are
    grounded in policy considerations that we regard as sufficiently important to
    justify the exclusion of evidence that is both relevant and material. 
    Admissibility rules are not unforgiving. They cede ground, occasionally
    admitting evidence by exception:
Luciano
, at para. 209.

[39]

Section
    276 is an admissibility rule. Like other admissibility rules, it excludes
    evidence that meets the foundational requirements of relevance and materiality.
    Its application is superfluous where evidence that would otherwise be subject
    to its exclusionary effect is irrelevant or immaterial.

[40]

The
    admissibility rule in s. 276(1) does
not
exclude all evidence of
    extrinsic sexual activity of a complainant. What is prohibited is the use of
    evidence of extrinsic sexual activity to support either or both of the
    specific, illegitimate inferences described in the section:
R. v. Darrach
,
    2000 SCC 46, [2000] 2 S.C.R. 443, at para. 32.

[41]

Evidence
    of extrinsic sexual activity of the complainant is rarely relevant to support a
    denial that the sexual activity charged took place:
Darrach
, at para.
    58.  The fact that others may have sexually assaulted a complainant is
    irrelevant to charges of sexual assault against another and to the defences that
    other person may raise:
R. v. B. (A.R.)
(1998), 41 O.R. (3d) 361
    (C.A.), at p. 365, affd 2000 SCC 30, [2000] 1 S.C.R. 781.

[42]

Section
    276(1) excludes evidence that the complainant engaged in sexual activity with
    another person at another time and place if it is tendered for either purpose
    proscribed by the subsection. The exclusionary rule in s. 276(2) rejects all
    evidence of other sexual activity unless the evidence satisfies each of the requirements
    of the inclusionary exception.

[43]

The
    exceptional admission of evidence of other sexual activity under s. 276(2)
    requires satisfaction of the three conditions precedent listed in the
    subsection. One of those requirements, s. 276(2)(c), involves a balancing of
    probative value and prejudicial effect. But the balance is calibrated
    differently than we see in the general exclusionary discretion or the more
    circumscribed discretion to exclude otherwise admissible defence evidence. The
    addition of the terms significant, as descriptive of the probative value, and
    substantially, as the extent to which significant probative value must
    predominate over prejudice to the proper administration of justice, appears
    to require a more nuanced or qualitative assessment of the competing interests.
    These interests are incommensurables.  Probative value has to do with the
    capacity of the evidence to establish the fact of which it is offered in
    proof.  Prejudicial effect relates to trial fairness.

The Principles Applied

[44]

I
    would not give effect to this ground of appeal.

[45]

At
    trial, the appellant sought to cross-examine the complainant about
    non-consensual sexual activity with her biological father that occurred prior
    to the conduct she alleged with the appellant. The complainant made it clear in
    her evidence at the preliminary inquiry that the sexual activity with her
    father ceased before the appellant began abusing her. The appellant did not
    intend to call the complainants biological father as a witness to confirm or
    refute her allegations against him.

[46]

In
    his notice of application to adduce the sexual activity evidence, the appellant
    rested his claim on the grounds that the evidence was relevant to the 
actus
    reus
, or to show that it was the complainants biological father who
    committed the acts she alleged. The defence advanced at trial was that the
    conduct alleged against the appellant never occurred, rather was the product of
    two television programs that encouraged the victims of sexual abuse to report
    their assailants to authorities.

[47]

The
    trial judge did not exclude the proposed evidence because it invoked either of
    the twin myths prohibited under s. 276(1). He based the exclusion on the
    failure of the evidence to meet the requirements of ss. 276(2)(b) and (c), in the
    light of the factors listed in s. 276(3).

[48]

The
    critical issues at trial were twofold. The first was whether the conduct
    alleged by the complainant occurred. And the second was, if the conduct
    occurred, whether the perpetrator was the appellant.

[49]

As
    it relates to the first issue, the proposed evidence was simply not relevant to
    the appellants denial that the sexual activity took place.  Evidence of
    non-consensual sexual activity with one person is not probative of the falsity
    of an allegation of non-consensual activity with another:
Darrach
, at
    para. 58;
B. (A.R.)
, at p. 365.

[50]

This
    evidence could only be relevant if the allegations of abuse against E.G.s
    father were in fact false:
R. v. Riley
(1992), 11 O.R. (3d) 151
    (C.A.), at p. 154, leave to appeal to S.C.C. refused [1993] 2 S.C.R. x. And, as
    the appellant has taken pains to point out, he had no intention of demonstrating
    the falsity of the allegations. He simply wanted to adduce evidence relating to
    the nature of the allegations and their disclosure.

[51]

As
    for the second purported basis of relevancy, the identity of the perpetrator,
    though both allegations were disclosed at the same time, as the trial judge
    noted, they were quite distinct. The abuse by E.G.s father was alleged to have
    occurred prior to that perpetrated by the appellant without any overlap. The
    nature of the complaints was different. They took place in different locations
    and involved different behaviours. The allegation of non-consensual activity
    involving E.G.s father could have no bearing on the identity of the
    perpetrator of the second set of allegations, particularly since the evidence
    adduced on the application, the preliminary hearing testimony and videotaped
    police statement of E.G., indicated that she had no contact with her father when
    the appellant began to abuse her.

[52]

Reduced
    to its essence, the appellants argument is that a complainant who accuses
two
persons of sexual impropriety occurring at different times and in different
    circumstances is more likely to be lying about either or both than a
    complainant who accuses only one person. This reasoning brushes uncomfortably
    close to what s. 276(1)(b) proscribes and is countermanded by binding
    precedent:
Riley
, at p. 154.

[53]

Even
    without the statutory framework of s. 276, this evidence would be inadmissible
    under the ordinary rules of evidence because it lacks relevance. It is a basic
    evidentiary principle that irrelevant evidence will be excluded. No party,
    including an accused, has any right to adduce irrelevant evidence:
R. v.

Cloutier
, [1979] 2 S.C.R. 709, at pp. 730-731;
Darrach
, at
    para. 37.

[54]

Finally,
    the admission of the proposed evidence was a matter that involved a
    fact-sensitive analysis by the trial judge under s. 276(2)(c) in light of the
    considerations enumerated in s. 276(3):
Darrach
, at para. 71. His
    exercise of the inclusionary discretion for which the subsection and paragraph
    provide is entitled to substantial deference in this court. I would not
    interfere with its exercise.

Ground #2: Absence of Limiting Instructions on Evidence of
    Prior Complaint

[55]

Essential
    to a just determination of this claim of error is a brief reference to the
    evidence of prior complaint and the positions taken by counsel at trial about
    the need for limiting instructions on its use.

The Evidence

[56]

Both
    the complainant and her mother testified about the initial disclosure of the
    allegations against the appellant.

[57]

In
    examination-in-chief, the complainant gave a general description of her initial
    report and said that she had told her mother what had happened between her and
    the appellant. The trial Crown did not attempt to elicit the content of E.G.s
    complaint to her mother.

[58]

Counsel
    for the appellant at trial was the only lawyer who asked the complainant about
    the content of her first complaint. E.G. said she told her mother that the
    appellant had sexually abused her. She agreed with counsels suggestions that
    she had told her mother about licking the appellants penis and other incidents
    of abuse.  E.G. couldnt recall having provided specific details to her mother,
    rather had simply told her what had happened in general.

[59]

The
    trial Crown cautioned G.D., the complainants mother, not to tell the jury what
    E.G. had said to her. G.D. reported the fact that E.G. had complained to her
    and that she, G.D., had contacted the police.

The Positions of the Parties at Trial

[60]

Neither
    the trial Crown nor trial counsel for the appellant sought a limiting
    instruction about the use the jury could make of the evidence of E.G.s first
    complaint. Neither counsel said anything about the evidence of prior complaint in
    their closing submissions to the jury.  Neither complained about the failure of
    the trial judge to say anything to the jury about the use they could make of
    the evidence of E.G.s first complaint.

The Arguments on Appeal

[61]

For
    the appellant, Mr. Harris takes no issue with the admissibility of the evidence
    of E.G.s complaint to her mother. His complaint is that the jurors should have
    been told, in specific terms, that they were not entitled to consider what E.G.
    said as evidence of what occurred. Failure to provide such an instruction
    risked jury misuse of the evidence in reaching its verdict and compromised its
    integrity.

[62]

For
    the respondent, Ms. Magotiaux acknowledges that, as a general rule, a trial
    judge should instruct jurors that prior consistent statements, such as prior
    complaints of sexual abuse, cannot be used as evidence of the truth of their
    contents. But in this case, Ms. Magotiaux says, the omission was of no
    consequence.  The trial Crown did not elicit any details of the complaint. 
    Neither counsel, nor the trial judge made any reference to what was said in
    their submissions or in the jury charge. Trial counsel for the appellant did
    not seek a limiting instruction or object to the trial judges failure to
    include such a direction.  The error was harmless in the circumstances of this
    case.

The Governing Principles

[63]

The
    grievance here settles on the absence of a limiting instruction, not in the
    admissibility of the first complaint to the extent that its contents were
    disclosed in the evidence adduced at trial.

[64]

The
    general rule that excludes prior consistent statements of a witness rests on
    two principal justifications. One, prior consistent statements lack probative
    value:
R. v. Stirling
, 2008 SCC 10, [2008] 1 S.C.R. 272, at para. 5;
    and
R. v. Dinardo
, 2008 SCC 24, [2008] 1 S.C.R. 788, at para. 36.  And,
    two, prior consistent statements are hearsay when adduced (or used) to
    establish the truth of their contents:
Dinardo
, at para. 36.

[65]

Sometimes, prior consistent statements may be admissible as
    part of the narrative. Received as narrative, the prior statements are
    admissible for the limited purpose of helping the trier of fact to understand
    how a complainants story was first disclosed:
Dinardo
, at para. 37;
R.
    v. Fair
(1993), 16 O.R. (3d) 1 (C.A.),
    at pp. 20-21; and
R. v. Henrich
(1996), 29 O.R. (3d) 740 (C.A.), at p. 746.  Where evidence of prior
    consistent statements is received as narrative, the trial judge should instruct
    the jurors that the only use they can make of the evidence is to assist them in
    assessing the complainants credibility, in certain circumstances, particularly
    where the complainant is a child, and they are not to use the statements as
    evidence of the truth of their contents:
Dinardo
, at para. 37;
Henrich
, at p. 746; and
Fair
, at pp. 20-21.

The Principles Applied

[66]

I
    would not give effect to this ground of appeal.  In my view, the failure of the
    trial judge to instruct the jurors about the prohibited use of narrative
    evidence was a harmless error in the circumstances of this case.  My reasons
    are several.

[67]

First,
    the jurors heard little of substance of the complaint. It seems reasonable to
    conclude that in the absence of a proper limiting instruction, the likelihood
    of jury misuse of narrative evidence of this kind increases with the degree of detail
    provided. The threadbare version provided here seems unlikely to provide much
    sustenance for a prohibited chain of reasoning or finding.

[68]

Second,
    to the extent that any details of the initial complaint were elicited in
    evidence, it was trial counsel for the appellant who adduced the evidence.

[69]

Third,
    neither the addresses of counsel nor the final instructions of the trial judge
    repeated the meagre details of the complaint.

[70]

Fourth,
    very experienced trial counsel for the appellant did not ask for, or object to
    the omission of, any limiting instruction about the narrative evidence. 
    Failure to object to what is later advanced as error is not fatal, but may
    suggest that counsel who conducted the trial did not consider the omission
    serious or prejudicial to the fair trial of his clients case:
R. v. Van
,
    2009 SCC 22, [2009] 1 S.C.R. 716, at para. 43;
R. v. Daley
, 2007 SCC
    53, [2007] 3 S.C.R. 523, at para. 58.

Ground #3: Absence of Limiting Instruction on Evidence of Bad
    Character

[71]

This
    ground of appeal also concerns a failure to provide limiting instructions to
    the jurors about evidence that they could consider for one purpose, but not
    another.

The Evidence

[72]

The
    evidence that is the focus of this complaint emerged from the complainants
    account of events at the appellants house. The complainant recounted an
    assault by the appellant on her brother, V. As a result of the assault, V.
    ended up with a large goose egg on his head.  Later, in her evidence, the complainant
    acknowledged that she did not actually see the appellant hit her brother. She
    added that the appellant encouraged his children to fight and to pick on V. and
    told V. (according to V.) to hit the complainant.

[73]

The
    complainants mother testified that she removed E.G. and V. from the
    appellants home after she noticed a goose egg on V.s head that V. told her
    the appellant had caused. The incident prompted a blowout between the
    complainants mother and her sister, L.T.

[74]

The
    appellant denied ever physically disciplining his children, the complainant or
    V. J.T. denied that the appellant ever told him or anyone else to hit V. L.T.
    never saw the appellant hit any children.  After the incident with the injury
    to V., L.T. told her sister never to bring E.G. and V. back to their home.

The Instructions of the Trial Judge

[75]

Trial
    counsel for the appellant did not object when this evidence of extrinsic
    misconduct was given at trial, indeed, for the most part, the evidence came out
    as a result of his questioning. He sought no mid-trial limiting instruction.
    When provided with a copy of the trial judges draft instructions that
    contained no limiting instruction, trial counsel did not seek inclusion of such
    a caution, nor did he object to its admission after the charge had been
    delivered.

[76]

Neither
    counsel at trial referred to this evidence in their closing addresses to the
    jury.

The Arguments on Appeal

[77]

For
    the appellant, Mr. Harris does not argue that the evidence of the appellants
    extrinsic misconduct should have been excluded at trial, although he does say
    that it probably should have been excluded because of an impermissible
    imbalance between its probative value and its prejudicial effect.

[78]

Mr.
    Harris submits that as evidence of extrinsic misconduct or bad character, this
    testimony warranted a limiting instruction to ensure that jurors did not follow
    an impermissible chain of reasoning, using evidence of bad character to circumstantially
    find guilt. Inherent in this evidence, which permeated the trial, was both reasoning
    and moral prejudice. Absent proper limiting instructions, jury misuse of this
    evidence and a miscarriage of justice was inevitable.

[79]

For
    the respondent, Ms. Magotiaux sees it differently.  She points out that the
    extrinsic misconduct disclosed by the evidence was markedly less serious than
    the allegations that underpin the counts in the indictment. Thus, she says, the
    likelihood of reasoning and moral prejudice arising from the introduction of
    this evidence is negligible.

[80]

Ms.
    Magotiaux adds that an essential component of the limiting instruction the
    appellant now says was essential to a fair trial was a recital of the substance
    of the evidence to which the instruction applied. Such a rehearsal would
    scarcely have helped the appellant. The evidence, once admitted, was not
    repeated in the closing addresses of counsel or in the charge. The omission of the
    limiting instruction attracted no objection. This is a case of no harm, no
    foul.

The Governing Principles

[81]

When
    evidence of extrinsic misconduct is admitted in a criminal trial, its inherent
    prejudicial effect may influence a jury in three main ways. First, if the jury
    accepts that the accused committed the other bad acts, it may assume that the
    accused is a bad person, thus was likely to have committed the offence
    charged.  Second, the jury may have a tendency to punish the accused for the
    extrinsic misconduct by finding him or her guilty of the offences charged.
    Third, the jury may become confused as it concentrates on deciding whether the
    accused actually committed the extrinsic misconduct. Their decision about the
    extrinsic misconduct may be substituted for the verdict on the offence charged:
R. v. D. (L.E.)
, [1989] 2 S.C.R. 111, at pp. 127-128.

[82]

Evidence
    of extrinsic misconduct is evidence of limited admissibility.  As a general
    rule, evidence of limited admissibility is the subject of specific jury
    instructions that:

i.

identify the evidence to which they apply;

ii.

explain the permitted use of the evidence; and

iii.

explain the prohibited use of the evidence.

R. v. Largie
, 2010 ONCA 548, 101 O.R. (3d)
    561, at para. 107.

[83]

Evidence
    of extrinsic misconduct may infect the deliberation process with both moral and
    reasoning prejudice. Moral prejudice refers to the risk of an unfocused trial
    and a wrongful conviction grounded on an inference of guilt from general
    disposition or propensity:
R. v. Handy
, 2002 SCC 56, [2002] 2 S.C.R.
    908, at para. 139. Reasoning prejudice refers to the risk of distracting the
    jurors from their proper focus on the offences charged when allegations of
    other misconduct enter the trial:
Handy
, at para. 144-145.

[84]

Failure
    to give a limiting instruction that the law requires is an error of law.  When
    an error of law occurs, it is for appellate courts to determine whether any
    convictions recorded at trial can be sustained despite the error of law. 
    Convictions may be upheld providing the error did not cause a substantial wrong
    or miscarriage of justice:
R. v. Van
, 2009 SCC 22, [2009] 1 S.C.R.
    716, at para. 34.

[85]

Errors
    of law may be so harmless or minor that they could not have had any impact on
    the verdict.  For example, the error may relate to an issue that was not
    central to the overall determination of guilt or innocence, or the error may be
    beneficial to the accused:
Van
, at paras. 34-35. Errors of law may be
    serious enough to warrant a new trial or an acquittal, except that the evidence
    against the accused was so overwhelming that any verdict other than guilt would
    have been impossible to obtain:
Van
, at para. 34.  Each case is
    different.

The Principles Applied

[86]

This
    ground of appeal fails for several reasons.

[87]

First,
    the extrinsic misconduct at issue was of brief duration. It was much less
    serious, and of a different kind, than the offences charged.  It seems an
    unlikely sponsor of an inference of guilt of sexual assault of child X that an
    accused may have struck Xs brother on the head causing a goose egg.  The
    prospect of propensity reasoning from a single isolated incident seems, at
    best, tenuous:
R. v. Beausoleil
, 2011 ONCA 471,
277
    C.C.C. (3d) 48,
at para. 21.

[88]

Second,
    limiting instructions about evidence of extrinsic misconduct are not necessary
    in every case in which evidence of extrinsic misconduct has been introduced:
Beausoleil
,
    at para. 20;
R. v. C.B.
, 2008 ONCA 486, 237 O.A.C. 387, at para. 35.
    The requirement of a limiting instruction depends on a variety of circumstances
    including, but not limited to, the nature and extent of the evidence of
    extrinsic misconduct, the likelihood the limiting instruction may unnecessarily
    draw attention to the discreditable conduct, and the extent of the risk that the
    evidence may be used improperly:
Beausoleil
, at para. 20.

[89]

Third,
    trial counsel for the appellant, a very experienced criminal lawyer, did not
    contest the admissibility of the evidence, did not seek a limiting instruction
    when provided with a draft copy of the judges final instructions in advance of
    their oral delivery, and did not object to the omission after the charge had
    been delivered. In fact, much of this evidence was elicited through his
    questioning. It is a reasonable inference that experienced trial counsel did
    not consider the omission to be serious or to constitute a significant risk of
    compromising the fairness of the trial.

[90]

Finally,
    the evidence of extrinsic misconduct did not relate to the central issue in the
    case, namely whether the conduct alleged took place at all or was perpetrated
    by the appellant.

Ground #4: The scripted Evidence Instruction

[91]

This
    ground of appeal relates to a passage in the trial judges final instructions
    to the jury to which trial counsel for the appellant objected upon initial receipt
    of the trial judges draft.

The Positions at Trial

[92]

When
    trial counsel for the appellant objected to the trial judges use of the term
    scripted in connection with the evidence of the appellants son, J.T., the
    trial judge said that the similarity between the appellants evidence and his
    sons testimony could support a finding that the sons evidence was
    scripted.  Trial counsel sought deletion of the term scripted. The trial
    judge said he would incorporate the term into a question that he would invite
    the jurors to consider in their assessment of J.T.s evidence.  Defence counsel
    said: alright.

The Charge to the Jury

[93]

The
    trial judge summarized the testimony of J.T. as evidence that the appellant was
    never alone with the complainant.  He pointed out some but not all the
    similarities between the evidence of father and son, and the contradictory
    evidence given by a neighbour. The trial judge told the jury that J.T.s
    credibility and the reliability of his evidence was for them to assess, like
    the evidence of any other witness.  The trial judge continued:

It is for you to determine whether [J.s] testimony was a
    credible and reliable expression of his own recollection, or whether it was,
    for example, the scripted result of an interest in the outcome. You will decide
    whether you accept some, all, or none of his testimony in the same way you
    determine the reliability of other witnesses.

The Arguments on Appeal

[94]

For
    the appellant, Mr. Harris acknowledges the undoubted authority of a trial judge
    to instruct the jury that they might find the evidence of a witness unreliable.
    The problem here, Mr. Harris says, resides in the phrasing of the instruction
    in a way that the jurors might infer that the appellant was the author of the script
    followed by his son. Mr. Harris submits that the trial record was barren of any
    evidentiary support for such an inference, which was gravely prejudicial to the
    appellant.

[95]

For
    the respondent, Ms. Magotiaux says that the trial judges instruction about
    J.T.s evidence was not the functional equivalent of a direction that the jury
    find that his evidence was scripted. The characterization of J.T.s evidence
    as scripted had a sound evidentiary footing.  The instruction was balanced,
    leaving the ultimate determination of credibility and reliability to the jury. 
    Nothing said or unsaid directed or invited the jury to draw an adverse
    inference against the appellant.  No prejudice occurred.

The Governing Principles

[96]

Final
    instructions to jurors offer guidance on how to assess the evidence of
    witnesses and explain that jurors may believe all, some or none of the
    testimony of any witness.  Among the factors jurors are invited to consider are
    the honesty and interest of the witness, and whether the witness account
    reflects personal observations or an account based on information provided by
    others or obtained from other sources.

[97]

We
    distinguish between exculpatory evidence that it is disbelieved, thus rejected
    by the trier of fact, and exculpatory evidence that is found to be fabricated:
R.
    v. OConnor
(2002), 62 O.R. (3d) 263 (C.A.) at para. 17.  Judicial
    instructions must not expressly or by necessary implication leave jurors with
    the impression that they can infer fabrication from disbelief and leverage a
    finding of fabrication into evidence of guilt. To do so, would be to equate
    disbelief of exculpatory evidence with positive proof of guilt, and to ignore
    the Crowns obligation to prove an accuseds guilt beyond a reasonable doubt.

[98]

Jury
    disbelief of exculpatory evidence does not, without more, permit, much less establish,
    an adverse inference of fabrication against an accused. To ground an adverse
    inference, there must be evidence capable of showing fabrication, apart from
    the evidence that contradicts the exculpatory evidence and the fact that the
    jury find the witness testified falsely at trial:
OConnor
, at para.
    23.

The Principles Applied

[99]

I
    would not give effect to this ground of appeal.

[100]

The challenged
    instruction related to a factor the jurors could consider in assessing J.T.s
    credibility and the reliability of his evidence. The remarkable similarity
    between the evidence of father and son was a relevant factor for jurors to
    consider in assessing the weight to assign to the evidence of both. That J.Ts
    evidence was scripted was an inference that the jurors could draw.

[101]

Further, the
    instruction did not direct the jurors to find that J.T.s evidence was
    scripted. It did not suggest that the appellant was the script writer. Nor
    did it invite the jurors to draw an adverse inference against the appellant to
    supplement the case for the Crown.  Despite his early complaints about the use
    of the term scripted, trial counsel did not object to the manner in which the
    issue was left in the jurys hands.

Ground #5: The Alleged Error in Response to the Jurys
    Question

[102]

The final ground
    of appeal alleges legal error in the judges response to a question posed by the
    jury during the second day of deliberations. The complaint relates both to the
    substance of the answer and to the effect of the instruction on the subsequent deliberations.
    As with all jury questions, some context is essential.

The Jurys Question

[103]

During the
    afternoon of the second day of their deliberations, the jury sent the trial
    judge a note:

We are at a crossroads.  We are looking for direction and
    explanation in applying the law with respect to,

(1)

Burden of proof.

(2)

Burden of proof beyond a reasonable
    doubt.

The Positions of the Parties at Trial

[104]

Trial counsel
    for the Crown suggested that the trial judge simply re-read his previous
    instructions on the burden and standard of proof, even though jurors had a
    written copy of the charge.

[105]

Trial counsel
    for the appellant took the position that the trial judges initial instructions
    required no amplification to respond to the jurys question. Counsel proposed
    this response:

I think the appropriate comment is Ladies and gentlemen of the
    jury, thank you for your question but we have provided you with written
    instructions and how to apply this law, and I refer you to that within the
    closing. Thank you, good bye, Godspeed on your verdict. Not quite that fast
    but thats where Im coming from.

The Judges Answer

[106]

The judge
    explained to the jury that he could not tell them how to apply the law or what
    decision they should make.  He continued:

So when you use the word, applying the law, I can tell you
    what the law is, and I can read it to you, and thats it, and the opinion of
    the lawyers is that I have given you the law, youve got it in writing, and now
    you have to pick it out of the pages and apply it to the facts that you find. 
    The burden of proof, Burden of proof means responsibility, the job of proving,
    who carries the load, proving whose responsibility is it. Burden, means that,
    and as I indicated, the burden of proof, it always rests on the Crown to prove
    the case beyond a reasonable doubt, because in Canada an accused person never
    has to prove this innocence. So thats what burden means, it means the
    responsibility, alright, in presenting the case and the case has been
    presented.  Beyond a reasonable doubt, again, Ive given you the definition,
    and on page two, the second page of the definition, when I say, A reasonable
    doubt is not an imaginary or farfetched doubt, its not a frivolous doubt, nor
    is it a slight doubt,  its not a doubt based in fear of making a decision
    either.  Alright, so everything that I can say about the law has been said,
    you have a copy of it, and the dialogue has to continue between all of you in sharing
    your views. And dont forget, we carry into our deliberations our human
    experiences, each and every one of us, thats what life is all about, we carry
    those experiences with us. So those are the experiences that make our
    conversations different, those are the experiences that make our communication
    different from one and other, but youre called together to share that and
    listen to one and other. Alright, I think thats all I can say in about
    applying the law, so work hard and keep at it.

[107]

Neither counsel
    objected to the judges response to the jurys question.  Almost four hours
    after the judge answered the question, the jury returned its verdict without
    asking any further questions.

The Arguments on Appeal

[108]

For the
    appellant, Mr. Harris says that the trial judge made two mistakes in his
    response to the jurys question. The first error was that the trial judge
    failed to include a
W. (D.)
instruction, or its equivalent, in his
    response about the burden and standard of proof. The second error was that the
    effect of the answer was to foreclose further questions from the jury seeking
    clarification or elaboration of subjects included in the main charge.

[109]

Mr. Harris
    underscores the importance of clear, correct and comprehensive responses to
    questions from the jury.  In this case, the jury had a written version of the
    judges charge, including the
W. (D.)
formula. Their task required
    them to resolve, in a manner consistent with the onus and standard of proof, a
    credibility tussle between the complainant and the appellant. It was crucial
    that the judges response make it clear that the principles of
W. (D.)
remained in play.  His failure to do so amounts to fatal error.

[110]

Mr. Harris
    contends further that the trial judges response was largely dismissive of the
    jurys question. Rather than leaving it open to the jury to return with further
    questions, or to seek greater clarification about the onus and standard of
    proof, the trial judge did the opposite: he told the jury he could say no more
    about the subject. That too, Mr. Harris says, was a fatal error.

[111]

For the
    respondent, Ms. Magotiaux submits that, in essence, the appellants complaint
    is that the trial judge didnt say enough about the standard of proof. He
    failed to include the
W. (D.)
formula, or a reasonable facsimile of it,
    in his answer. But, the written charge contained
W. (D.)
. The answer
    given accorded with the position advanced by trial counsel for the appellant
    who took no issue with the substance of the response, in particular, the
    omission of
W. (D.)
.

[112]

Ms. Magotiaux
    contends that nothing the trial judge said, or failed to say, expressly, or by
    necessary implication, discouraged further jury questions about the burden or
    standard of proof, or anything else. That further questions were not asked in
    nearly four hours of further deliberations proves nothing.

The Governing Principles

[113]

Several
    principles have a say in determining whether the trial judges response to the
    jurys query was correct or fatally flawed.

[114]

Jury questions
    indicate that at least some jurors are having a problem with an issue in the
    case.  Jury questions merit a full, careful and correct response:
R. v. W.
    (D.)
, [1991] 1 S.C.R. 742, at pp. 759-760;
R. v. S. (W.D.
),
    [1994] 3 S.C.R. 521, at p. 530;
R. v. Layton
, 2009 SCC 36, [2009] 2
    S.C.R. 540, at para. 20.

[115]

Recharges on
    issues presented by jury questions must be correct and comprehensive no matter
    how exemplary the original charge may have been:
S. (W.D.)
, at pp.
    530-531. As a general rule, the correctness of the original charge cannot be
    summoned in forgiveness of a later error in a recharge on the very point on
    which the jury reports confusion and seeks clarification:
S. (W.D.)
,
    at pp. 530-531. Further, the more time that has elapsed between the main charge
    and the jury question, the more imperative it is that the recharge contain a
    correct and comprehensive response:
S. (W.D.)
, at p. 531.

[116]

In some
    instances, for example where a written version of the original charge has
not
been provided to jurors and a jury question indicates a failure to recall the
    substance of the original charge, a repetition of the original instructions may
    be sufficient:
Layton
, at para. 23. On the other hand, where the judge
    has provided jurors with a written version of the charge, a juror question
    about a subject like the standard of proof may require something more than oral
    repetition of the charge already given:
Layton
, at para. 24.

[117]

In at least some
    cases in which a jury question relates to the standard of proof, it may become
    essential to include a
W. (D.)
instruction in the response:
W.
    (D.)
, at p. 757;
R. v.

M. (M.C.)
(2003), 176 C.C.C. (3d)
    263 (Ont. C.A.), at para. 45. Doubtless, inclusion of the
W. (D.)
formula is preferable in recharges responding to questions about the standard
    of proof, but its omission may not always be fatal:
R. v. Scott
(2002),
    157 O.A.C 246.

[118]

Responses to
    jury questions should not, in terms or by necessary implication, discourage
    jurors from asking further questions on the same, related or other subjects:
Layton
,
    at paras. 31-33.

The Principles Applied

[119]

This ground of
    appeal includes two discrete but related complaints about the
substance
of what the trial judge said in answer to the jurys question, and a further
    grievance concerning the
effect
of what was said on the jurys right
    to submit further questions for judicial response.

[120]

The first
    complaint faults the trial judge for failing to include in his response to the
    jurys question an instruction based on
W. (D.)
.

[121]

Failure to
    include a
W. (D.)
instruction or its functional equivalent in a
    recharge on the standard of proof may, but does not always, amount to reversible
    error. Ideally, further instructions on the burden and standard of proof should
    include the
W. (D.)
formula or its functional equivalent:
W. (D.)
,
    at pp. 757-758.  And, a reiteration is especially important where credibility
    is a crucial issue for the jury:
W. (D.)
, at p. 757;
M. (M.C.)
,
    at para. 36.

[122]

The failure to
    recite the
W. (D.)
formula, or its equivalent, will not, however, be
    fatal if, on a fair reading of the charge and any recharge, it can be said that
    the jury could not have been under any misapprehension about the correct burden
    and standard of proof to apply:
W. (D.)
, at p. 758;
M. (M.C.)
,
    at para. 38.

[123]

In this case,
    the jury had a written copy of the charge. The five pages of instructions on
    the onus and standard of proof included the
W. (D.)
formula. The
    jurys question did not refer to any portion of the written instructions or
    expressly raise any complaint about their adequacy or the jurors understanding
    of them.

[124]

Unlike
M.
    (M.C.)
, where the jurys question specifically related to assessing
    credibility thus necessitating an answer that recapped
W. (D.)
, the
    question in the instant case gave no indication that the jury had lost sight
    of, or was having difficulty with, the
W. (D.)
formula, or that it was
    struggling with assessing credibility. Indeed, the question here was more akin
    to the second question posed by the jury in
M. (M.C.)
 a request to
    review the definition of reasonable doubt. A question that the court held,
    standing alone, did not strictly require a
W.(D.)
instruction:
M.
    (M.C.),
at para. 45.

[125]

Further, no
    objection was, or is, taken with the content of the charge. Likewise, there
    was, and is, no allegation of error in the content of the re-charge (with the
    exception of the timid juror comment discussed below). And, trial counsel did
    not seek the inclusion, or complain about the omission, of any reference to
W.
    (D.)
in the recharge.  Viewed both independently, and as a whole, the
    charge and recharge made it clear that the burden of proof was on the Crown, that
    it never shifted and that it could only be satisfied by proof beyond a
    reasonable doubt.

[126]

At the end of
    the day, the crucial message was delivered and the jury could not have been
    under a misapprehension about the correct burden and standard of proof. The
    failure to include a re-instruction on
W. (D.)
was not fatal to the
    validity of the conviction in the circumstances of this case.

[127]

The second
    complaint about the recharge fastens on the inclusion of:

Its not a doubt based in fear of making a decision either.

This passage was not included in the main charge; thus,
    it was not in the written version of which each juror had a copy. Trial counsel
    for the appellant did not object to its inclusion in the recharge.

[128]

It would have
    been preferable had the trial judge omitted the impugned passage from the
    recharge, but its inclusion is not fatal:
R. v. Zebedee
(2006), 81
    O.R. (3d) 583 (C.A.), at paras. 52-53.

[129]

The final point
    about the recharge concerns the effect of some of the language used by the
    trial judge on the deliberation process.  Responses to jury questions must not,
    expressly or by necessary implication, foreclose or discourage further
    questions by the jury on the same, related or different subjects:
Layton
,
    at paras. 31 and 33.

[130]

The response of
    the trial judge did not include an invitation to the jury to ask further
    questions if the answer given did not respond adequately to their concerns. On
    the other hand, the response was consistent with the approach suggested by the
    appellants trial counsel, and indeed the trial Crown, and attracted no
    objection.

[131]

The trial judge
    did not have the benefit of the reasons of the Supreme Court of Canada in
Layton
when he responded to the jurys question.  And although his answer came
    uncomfortably close to the line drawn in
Layton
, it did not cross it.

[132]

In
Layton
,
    the trial judge responded to a question seeking clarification on the burden of
    proof by repeating her original charge (which the jury had copies of) verbatim.
    She ended her reiteration of the charge by telling the jury there was very
    little [she could] add to clarify. It was the combination of the unaltered
    charge and the dismissive language that the court held rendered her response
    unacceptable:
Layton
, at para. 29.

[133]

Here, though the
    trial judge did not invite further questions from the jury, he did attempt to
    provide some guidance above and beyond what he had already given. In addition
    to referring the jury back to the initial instruction, he gave a new description
    of the burden of proof and emphasized that it rested with the Crown to satisfy
    that burden beyond a reasonable doubt.

[134]

Though it would
    have been preferable for the trial judge to have provided a more fulsome and
    considered response, I am not persuaded that his response left open the
    possibility that the jurys verdict was cumbered by a misunderstanding of the burden
    or standard of proof.

CONCLUSION

[135]

For these
    reasons, I would dismiss the appeal.

Released: July 25, 2012 KF

David
    Watt J.A.

I
    agree K. Feldman J.A.

I
    agree M. Dambrot J. (ad hoc)


